IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                            No. 96-30471
                          Summary Calendar
                         __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JIMMY WATSON,

                                      Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 95-CR-240“D”
                        - - - - - - - - - -
                            July 3, 1997
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Jimmy Watson was found guilty of guilty of robbery of

personal property belonging to the United States and aiding and

abetting (count one); attempting to murder a federal law

enforcement officer and aiding and abetting (count two), and

using and carrying a firearm during and in relation to a crime of

violence and aiding and abetting (count three).   On appeal, he

argues that the Government improperly used its peremptory

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                            No. 96-30471
                                 -2-

challenges to strike prospective jurors solely because of their

race in violation of Batson v. Kentucky, 476 U.S. 79 (1986), the

evidence was insufficient to convict him of the use of a firearm

during a crime of violence and aiding and abetting, the district

court erred by denying his motion to suppress his confession, the

district court abused its discretion by not excluding certain

portions of the confession, and the district court’s handling of

an error in the written jury instructions constitutes reversible

error.

     Our review of the record and the arguments and authorities

convinces us that no reversible error was committed.     The

district court did not err in rejecting the Batson challenge.

See United States v. Perkins, 105 F.3d 976, 978-79 (5th Cir.

1997).    The evidence was sufficient.   See United States v. Alix,

86 F.3d 429, 435-36 (5th Cir. 1996).     The denial of the

suppression motion was not erroneous.      See United States v.

Andrews, 22 F.3d 1328, 1337 (5th Cir.), cert. denied, 115 S. Ct.
346 (1994).    The district court did not abuse its discretion by

admitting the entire confession.    See United States v. Broussard,

80 F.3d 1025, 1039 (5th Cir.), cert. denied, 117 S. Ct. 264

(1996).    Finally, the court properly instructed the jury and

corrected the error contained in the written instructions before

the jury began deliberating.    See United States v Brown, 49 F.3d
135, 137 (5th Cir. 1995)

     AFFIRMED.